DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/15/2021 following the Final Rejection of 02/19/2021. Claims 1, and 19-20 were amended; claims 4, 10; claims 21-22 were added. Claims 1-3, 5-9, and 11-22 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/15/2021, with respect to claims rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of 02/19/2021 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/15/2021, with respect to claims rejected under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim amendments and newly found art.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-9, 11-12, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0363677, herein referenced as Kroger.
Regarding Claim 1, Kroger recites a turbomachine (see fan 38 fig. 1) for compressing a fluid comprising: 
a wheel having a hub (see disk 42 fig. 1) and a plurality of blades (fan blades 40 fig. 1), the hub (disk 42 fig. 1) defining a rotational axis (12 fig. 1), each blade of the plurality of blades (40 fig. 1) having a root attached to the hub (see root end of blades 40 attached to disk 42 in fig. 1), a blade tip (see tip of blade 40 in fig. 19), a leading edge (114 fig. 19), and a trailing edge (116 fig. 19), each blade of the plurality of blades extending from the root to the blade tip and from the leading edge to the trailing edge (see blades 40 in fig. 1 and fig. 19); 
a casing (nacelle 50 fig. 1) having a first end (see inlet 60 end of nacelle 50 in fig. 1), a second end (see exhaust 76 end of nacelle 50 in fig. 1), and defining an inner surface (52 fig. 1) surrounding the plurality of blades (40 fig. 1), an inlet opening (inlet 60 fig. 1) , an outlet opening (fan nozzle exhaust section 76 fig. 1), a passageway (see air tube 194 fig. 19), and a channel (see channel defined by nacelle 50 in fig. 1) extending from the inlet opening (inlet 60 of nacelle 50 fig. 1) to the outlet opening (exhaust 76 of nacelle 50 fig. 1) such that said fluid can enter the casing (nacelle 50 fig. 1) through the inlet opening (60 fig. 1), pass through the channel (see airflow 58 fig. 1), and exit the outlet opening (exhaust 76 fig. 1), the passageway (air tube 194 fig. 19) extending from a first passageway opening (inlet 196 fig. 19) defined on the inner surface (inner wall 52 fig. 1) and disposed between the first end of the casing (nacelle inlet 60 fig. 19) and the second end of the casing (nacelle exhaust 76 fig. 1) and a second passageway opening (outlet 198 fig. 19) defined on the inner surface (52 fig. 1) and disposed between the first passageway opening (inlet 196 fig. 19) and the first end of the casing (see inlet 60 of nacelle 50 in fig. 19) such that said fluid can enter the passageway (see airflow 190 in air tube 194 fig. 19) through the first passageway opening (inlet 196 fig. 19), pass through the passageway (air tube 194 fig. 19), and exit the passageway through the second passageway opening (outlet 198 fig. 19); and 
a fluid pressurizer (air compressor 202 fig. 19) disposed within the passageway (air tube 194 fig. 19) and configured to pressurize said fluid (“The air compressor 202 may act to increase a pressure of the swirl airflow 190 through the air tube 194 to increase an amount of, e.g., pre-swirl provided by the inlet pre-swirl feature” para. 123) that passes through the passageway (air tube 194 fig. 19), the fluid pressurizer (air compressor 202 fig. 19) having a suction port (inlet of compressor 202 in fig. 19) and a discharge port (outlet of compressor 202 in fig. 19), the suction port (see inlet side of compressor 202 fig. 19) directed toward a first portion 4 of 22of the passageway (portion of air tube 194 upstream of air compressor 202 fig. 19) extending from the first passageway opening (inlet 196 fig. 19) to the fluid pressurizer (air compressor 202 fig. 19), the discharge port (see outlet side of compressor 202 fig. 19) directed toward a second portion of the passageway (portion of air tube 194 downstream of air compressor 202 fig. 19) extending from the second passageway opening (outlet 198 fig. 198) to the fluid pressurizer (air compressor 202 fig. 19).  

Regarding Claim 6, Kroger recites the turbomachine of claim 1, wherein a portion of the casing (52 fig. 21) that defines the second passageway opening (see fig. 23 which shows a variety of opening 188 being part of the inner surface 52 of the nacelle 50) is disposed at an angle (shown in fig. 23; said angle can be found by relative to the inner surface (52 fig. 23), the angle being between about 0 degrees and about 90 degrees and taken along a plane that contains the rotational axis (the angle in fig. 23 is shown to be between 0 degrees and 90 degrees).  

Regarding Claim 7, Kroger recites the turbomachine of claim 6, wherein said fluid exiting the passageway at the second passageway opening (see opening 188 of outlet 198 in fig. 19) is directed toward the blade tip at the leading edge (see opening 188 in fig. 25 that is a variation for opening 188 in fig. 19, the swept opening 188 is shown to be directed axially downstream in a direction that is toward the tip at the leading edge 114 of blades 40 in fig. 19).  

Regarding Claim 8, Kroger recites the turbomachine of claim 1, whews1rein a portion of the casing that defines the second passageway opening (see openings 188 in fig. 23 that are integral with the inner surface 52 of the nacelle 50) is disposed at an angle (see angle 216 in fig. 25) relative to a plane that is orthogonal to the rotational axis (a plane extending in the radial direction and the rotational direction, i.e. normal to the axis of rotation), the angle (216 fig. 25) being between about 0 degrees and about 180 degrees (“at an angle 216 between, e.g. five degrees and fifty degrees” para. 129).  

Regarding Claim 9, Kroger recites the turbomachine of claim 8, wherein the angle (216 fig. 25) is between about 45 degrees and about 135 degrees (“at an angle 216 between, e.g. five degrees and fifty degrees” para. 129).  

Regarding Claim 11, Kroger recites the turbomachine of claim 1, wherein the second passageway (198 fig. 19) opening comprises a plurality of passageway openings (see plurality of openings 188 in fig. 21).  

Regarding Claim 12, Kroger recites the turbomachine of claim 11, wherein the plurality of passageway openings (188 fig. 21) comprises less than one hundred openings (fig. 21 shows less than one hundred openings 188).  

Regarding Claim 17, Kroger recites the turbomachine of claim 1, wherein the first passageway opening has a first cross-sectional area and the second passageway opening (188 fig. 21) has a second cross- sectional area that is less than the first cross-sectional area (inlet 196 fig. 19). (Since the single inlet 196 feeds air for all the plurality of openings 188 at the outlet 198 as shown in fig. 19 and fig. 21, the cross-sectional area of a singular opening 188 would be smaller than the cross-sectional area of the inlet 196 since the singular inlet 196 feeds a plurality of outlet openings 188 as shown in fig. 21; this is supported by the fig. 21 which shows the size of supply air tube 208 as much larger than the extension air tube 212 which have opening 188)  

Regarding Claim 18, Kroger recites the turbomachine of claim 1, further comprising a duct disposed within the passageway and attached to the fluid pressurizer (see duct formed by air supply tube 194 which is shown to be attached to the compressor 202 in fig. 19).  

Regarding Claim 20, Kroger recites a method for controlling fluid passing through a turbomachine (see fan 38 fig. 1), the method comprising: 
activating said turbomachine (fan 38 fig. 1), said turbomachine comprising: 
a wheel having a hub (see disk 42 fig. 1) and a plurality of blades (fan blades 40 fig. 1), the hub (disk 42 fig. 1) defining a rotational axis (12 fig. 1), each blade of the plurality of blades (40 fig. 1) having a root attached to the hub (see root end of blades 40 attached to disk 42 in fig. 1), a blade tip (see tip of blade 40 in fig. 19), a leading edge (114 fig. 19), and a trailing edge (116 fig. 19), each blade of the plurality of blades extending from the root to the blade tip and from the leading edge to the trailing edge (see blades 40 in fig. 1 and fig. 19); 
a casing (nacelle 50 fig. 1) having a first end (see inlet 60 end of nacelle 50 in fig. 1), a second end (see exhaust 76 end of nacelle 50 in fig. 1), and defining an inner surface (52 fig. 1) surrounding the plurality of blades (40 fig. 1), an inlet opening (inlet 60 fig. 1) , an outlet opening (fan nozzle exhaust section 76 fig. 1), a passageway (see air tube 194 fig. 19), and a channel (see channel defined by nacelle 50 in fig. 1) extending from the inlet opening (inlet 60 of nacelle 50 fig. 1) to the outlet opening (exhaust 76 of nacelle 50 fig. 1) such that said fluid can enter the casing (nacelle 50 fig. 1) through the inlet opening (60 fig. 1), pass through the channel (see airflow 58 fig. 1), and exit the outlet opening (exhaust 76 fig. 1), the passageway (air tube 194 fig. 19) extending from a first passageway opening (inlet 196 fig. 19) defined on the inner surface (inner wall 52 fig. 1) and disposed between the first end of the casing (nacelle inlet 60 fig. 19) and the second end of the casing (nacelle exhaust 76 fig. 1) and a second passageway opening (outlet 198 fig. 19) defined on the inner surface (52 fig. 1) and disposed between the first passageway opening (inlet 196 fig. 19) and the first end of the casing (see inlet 60 of nacelle 50 in fig. 19) such that said fluid can enter the passageway (see airflow 190 in air tube 194 fig. 19) through the first passageway opening (inlet 196 fig. 19), pass through the passageway (air tube 194 fig. 19), and exit the passageway through the second passageway opening (outlet 198 fig. 19); and 
a fluid pressurizer (air compressor 202 fig. 19) disposed within the passageway (air tube 194 fig. 19) and configured to pressurize said fluid (“The air compressor 202 may act to increase a pressure of the swirl airflow 190 through the air tube 194 to increase an amount of, e.g., pre-swirl provided by the inlet pre-swirl feature” para. 123) that passes through the passageway (air tube 194 fig. 19), the fluid pressurizer (air compressor 202 fig. 19) having a suction port (inlet of compressor 202 in fig. 19) and a discharge port (outlet of compressor 202 in fig. 19), the suction port (see inlet side of compressor 202 fig. 19) directed toward a first portion of the passageway (portion of air tube 194 upstream of air compressor 202 fig. 19) extending from the first passageway opening (inlet 196 fig. 19) to the fluid pressurizer (air compressor 202 fig. 19), the discharge port (see outlet side of compressor 202 fig. 19) directed toward a second portion of the passageway (portion of air tube 194 downstream of air compressor 202 fig. 19) extending from the second passageway opening (outlet 198 fig. 198) to the fluid pressurizer (air compressor 202 fig. 19); 
activating the fluid pressurizer (202 fig. 19; “air compressor 202 may act to increase a pressure of the swirl airflow190” from para. 123 describes the air compressor as active) such that fluid passing through the passageway (194 fig. 19) is pressurized   exits the second passageway opening (outlet 198 fig. 19) such that it is directed toward each blade (see swept opening 188 of the outlet 198 in fig. 25 which is applicable to embodiment of fig. 19; since the openings 188 are swept aftward towards the downstream direction as shown in fig. 25, they would direct exiting air in a direction toward the blades 40 in fig. 19) of the plurality of blades (40 fig. 19).  

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5308225, herein referenced as Koff, as further evidenced by NPL Fundamentals of Gas Turbine Engines.
Regarding Claim 1, Koff recites a turbomachine (“fan of a fan-jet engine” abstract) for compressing a fluid comprising: 
a wheel having a hub (see hub 16 attached to shaft 14 in fig. 1) and a plurality of blades (see blade 18 fig. 1), the hub defining a rotational axis (a centerline of shaft 12 fig. 1), each blade of the plurality of blades having a root attached to the hub (see root of blade 18 that couples the blades 18 to the hub 16 in fig. 1), a blade tip (see tip of blade in examiner figure 1), a leading edge (see leading edge of blade 18 fig. 1), and a trailing edge (see trailing edge of blade 18 in fig. 1), each blade of the plurality of blades extending from the root to the blade tip and from the leading edge to the trailing edge (shown in fig. 1); 
a casing (engine case 14 fig. 1) having a first end (see inlet end of case 14 fig. 1), a second end (outlet end of case 14 fig. 1), and defining an inner surface (see inner surface of case 14 fig. 1) surrounding the plurality of blades (18 fig. 1), an inlet opening , an outlet opening (outlet of case 14 fig. 1), a passageway (see passage of case treatment 26 fig. 2 which extends from entry passage 34 to exit passage 36 in fig. 2), and a channel (fan duct 22 fig. 1) extending from the inlet opening to the outlet opening (inlet and outlet of engine case 14 fig. 1) such that said fluid can enter the casing through the inlet opening (inlet of case 14 fig. 1), pass through the channel (fan duct 22 fig. 1), and exit the outlet opening (outlet of fan case 14 fig. 1), the passageway (see passageway extending from entry passage 34 to outlet passage 36 in fig. 2) extending from a first passageway opening (entry passage 34 fig. 2; “the fan air adjacent the tip is removed at some location downstream of the leading edge 32 of blade 18 through passage 34” col. 4 lines 45-47) defined on the inner surface (entry passage 34 shown to be on an inner surface of case 14 in fig. 2) and disposed between the first end of the casing (inlet of case 14 fig. 1) and the second end of the casing (outlet of case 14 fig. 1) and a second passageway opening (see outlet passage 36 fig. 2) defined on the inner surface (shown in fig. 2) and disposed between the first passageway opening (34 fig. 2) and the first end of the casing (axially upstream end, i.e. inlet of case 14 fig. 1, in fig. 2) such that said fluid can enter the passageway (see passageway of case treatment 26 in fig. 2) through the first passageway opening (entry passage 34 fig. 2), pass through the passageway (shown in fig. 2), and exit the passageway through the second passageway opening (outlet passage 36 fig. 2); and 
a fluid pressurizer (anti swirl vanes 38 in fig. 2; the vanes are suitably located so as to “eliminate or even reverse the swirl component of the induced air” col. 5 lines 19-19; the vanes 38 eliminating the swirl component, i.e. the circumferential velocity of the air, from the airflow would reduce the overall velocity of said airflow where the disposed within the passageway (shown in fig. 2) and configured to pressurize said fluid that passes through the passageway (the de-swirl vanes 38 in fig. 2 would pressurize the fluid since de-swirling the fluid would convert the removed circumferential velocity to an increase in static pressure), the fluid pressurizer (vanes 38 fig. 2) having a suction port and a discharge port (see entry and exit of set of vanes 38 in fig. 2; the entry of the vanes is being interpreted as “a suction port” since the fluid flow steers the fluid to the entry of the vanes 38), the suction port (inlet of vanes 38 fig. 2) directed toward a first portion 4 of 22of the passageway (a portion that is upstream of vanes 38 fig. 2) extending from the first passageway opening (entry passage 34 fig. 2) to the fluid pressurizer (vanes 38 fig. 2), the discharge port (exit of vanes 38 fig. 2) directed toward a second portion of the passageway (a portion that is downstream of vanes 38 fig. 2) extending from the second passageway (outlet passage 36 fig. 2) opening to the fluid pressurizer (vanes 38 fig. 2).  

Regarding Claim 5, Koff recites the turbomachine of claim 1, wherein the first passageway opening (entry passage 34 fig. 2) is disposed adjacent to the trailing edge of a blade (18 fig. 2) of the plurality of blades (the entry passage 34 is shown to be close to the trailing edge of blade 18 in fig. 2).  

Claim Rejections - 35 USC § 103
Claims 2 – 3, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroger.
Regarding Claim 2, Kroger recites the turbomachine of claim 1, wherein said fluid has a first pressure at the first passageway opening (see inlet 196 fig. 19); and wherein said fluid has a second pressure at the second passageway opening (see opening 188 fig. 19). Kroger in para. 123 discloses that “The air compressor 202 may act to increase a pressure of the swirl airflow 190 through the air tube 194 to increase an amount of, e.g., pre-swirl provided by the inlet pre-swirl feature depicted”.
However, Kroger fails to explicitly anticipate wherein said fluid has a second pressure at the second passageway opening that is greater than the first pressure.
At the time of the invention, there would have been a recognized need in the art to determine how much pressure the compressor should add to the fluid between the inlet and outlet of the airflow distribution system 186. In solving this problem, there would be three recognized options for how the pressure at the outlet can be related to the pressure at the inlet with the amount of pressure being added by the compressor being the variable which would determine this. The relationship between the pressure at the outlet and the inlet can be such that: the pressure at the outlet is less than the inlet (i.e. the compressor adds a small amount of pressure to reduce the pressure loss between inlet and outlet), the pressure at the outlet is equal to that of the inlet (i.e. the compressor increase air pressure such that there is no pressure loss between the inlet and outlet), or the pressure at the outlet is more than the inlet (i.e. the air compressor increases the air pressure such that there is a pressure gain between the inlet and the 

Regarding Claim 3, Kroger renders obvious the turbomachine of claim 2, wherein said fluid exiting the passageway at the second passageway opening (see openings 188 of outlet 198 in fig. 19) is directed the blade tip toward the blade tip (see opening 188 in fig. 25 that is a variation for opening 188 in fig. 19, the swept opening 188 is shown to be directed axially downstream in a direction that is toward the tip of blades 40 in fig. 19).  

Regarding Claim 21, Kroger recites the turbomachine of claim 1, but fails to explicitly anticipate wherein the fluid pressurizer is moveable between an on state and an off state.  
One of ordinary skill in the art would have recognized that power switches are a common feature on equipment such as an air compressor. On/off switches or power 
Therefore it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the air compressor 202 of Kroger with an on/off switch, i.e. making it movable between an on state and an off state, so as to provide an operator with a greater degree of control over the equipment and an easy shutoff means in case of equipment failure.

Regarding Claim 22, Kroger recites the turbomachine of claim 20, but fails to explicitly anticipate wherein the fluid pressurizer is moveable between an on state and an off state.
One of ordinary skill in the art would have recognized that power switches are a common feature on equipment such as an air compressor. On/off switches or power switches are often include on such equipment so as to provide extra control for the operator and/or an easy shutoff means incase equipment failure or other such problems where it would be desirable to have the equipment in a non-operational state. 
Therefore it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the air compressor 202 of Kroger with an on/off switch, i.e. making it movable between an on state and an off state, so as to provide an operator with a greater degree of control over the equipment and an easy shutoff means in case of equipment failure.

Allowable Subject Matter
Claim 19 is allowed.
Claims 13-16 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In review of the prior art of record, no prior art was found which anticipated, or rendered obvious the inventions of claims 13-16 and 19. These claims require a turbomachine having a plurality of passageways and a plurality of fluid pressurizers, each passageway including a fluid pressurizer, the fluid pressurizers having a suction port and a discharge port, the passageways having a first portion which extends from the first passageway opening to the fluid pressurizer, the discharge portion directed toward a section portion of the passageway extending from the second passageway opening to the fluid pressurizer.. Prior art Kroger, referenced in the rejections above, shows a supply tube having a fluid pressurizer (a compressor 202) that then feeds an annular supply ring which feeds a plurality of openings 188 extending from the annular supply ring. It would not be possible to modify Kroger so as to have a plurality of passageways, each having their own fluid pressurizer since this would require nonobvious changes to the invention of Kroger. Other references failed to present a plurality of passageways with each passageway extending between a respective inlet and outlet, each passageway of the plurality of passageways having their own fluid pressurizer. References such as US 5308225 show a plurality of passage inlets and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0010652 – discloses an apparatus for preventing axial-flow compressor stall by employing casing treatment, the act of employing casing treatment incorporates the use of a piston actuator.
	US 10724435, US 2018/0363676, and US 10815886 - disclosures similar to prior art Kroger used above, said references disclose a case treatment for the nacelle of a fan on a gas turbine engine, the figures show an arrangement where an air compressor is utilized within a passageway of the case treatment so as to add pressure to the fluid within the passageway.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745